 

EXHIBIT 10.1

AMENDED AND RESTATED
STEELCASE INC. MANAGEMENT INCENTIVE PLAN
Preamble
      This STEELCASE INC. MANAGEMENT INCENTIVE PLAN (“Plan”) is a program for
measuring financial performance in terms of Economic Value Added (“EVA”), and
providing eligible Employees with incentive compensation based upon EVA results.
The objective of the Plan is to encourage initiative, resourcefulness, teamwork,
motivation, and efficiency on the part of all Employees that will result in
financial success for both the shareholders and the Employees of the Company.
The Plan provides annual and long-term incentive compensation for eligible
Employees who are in a position to make substantial contributions toward
achievement of the financial performance goals established pursuant to the Plan.
SECTION 1
ESTABLISHMENT OF PLAN


1.1  Plan Document

      This instrument, as amended from time to time, constitutes the governing
document of the Plan.


1.2  Effective Dates

      The initial effective date of the Plan was June 27, 1994 and was amended
and restated as of March 1, 2002. The Plan as hereby further amended and
restated is effective as of February 24, 2007, with respect to any incentive
award established on or after such date; provided, however, that the grant of
any performance-based compensation with respect to Plan Year 2008 and after,
shall be subject to the approval by stockholders of the Plan at the annual
meeting for the stockholders of the Company held in 2007.


1.3  Incentive Compensation Plan

      The Plan is an annual and long-term compensation program for eligible
Employees. Because the Plan does not provide welfare benefits and does not
provide for the deferral of compensation to termination of employment, it is
established with the intent and understanding that it is not an Employee benefit
plan within the meaning of the Employee Retirement Income Security Act of 1974,
as amended. To the extent any award under the Plan would become subject to
Section 409A of the Code, such award shall be granted in compliance with the
requirements set forth in Section 409A of the Code and any regulations or
guidance promulgated thereunder.
SECTION 2
DEFINITIONS
      The following terms shall have the definition stated, unless the context
requires a different meaning:


2.1  Affiliate

      “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations of the Exchange Act.

1



--------------------------------------------------------------------------------



 

2.2  Beneficial Owner or Beneficial Ownership

      “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in the Rule 13d-3 of the General Rules and Regulations of
the Exchange Act.


2.3  Beneficiary

      “Beneficiary” means the individual, trust, or other entity designated by
the Participant to receive any incentive compensation payable with respect to
the Participant under the Plan after the Participant’s death. A Participant may
designate or change a Beneficiary by filing a signed designation with the
Committee in a form approved by the Committee. A Participant’s Will is not
effective for this purpose.
      If a designation has not been completed properly and filed with the
Committee or is ineffective for any other reason, the Beneficiary shall be the
Participant’s Surviving Spouse. If there is no effective designation and the
Participant does not have a Surviving Spouse, the remaining benefits, if any,
shall be paid to the Participant’s estate.


2.4  Board of Directors

      “Board” or “Board of Directors” means the Board of Directors of the
Company.


2.5  Change in Control

      “Change in Control” of the Company shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:


  (a)  any Person (other than any Initial Holder or Permitted Transferee) (i) is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (i)
of paragraph (c) below, and (ii) the combined voting power of the securities of
the Company that are Beneficially Owned by such Person exceeds the combined
voting power of the securities of the Company that are Beneficially Owned by all
Initial Holders and Permitted Transferees at the time of such acquisition by
such Person or at any time thereafter; or



  (b)  the following individuals cease for any reason to constitute a majority
of the number of Directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of Directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or
recommended; or



  (c)  there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with or involving any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereto), at least
fifty-five percent (55%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person (other than an Initial Holder or Permitted Transferee) is or becomes
the Beneficial Owner, directly or indirectly, of securities

2



--------------------------------------------------------------------------------



 

  of the Company (not including in the securities Beneficially Owned by such
Person any securities acquired directly from the Company or its Affiliates)
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; or



  (d)  the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty-five percent (55%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

      However, in no event shall a Change in Control be deemed to have occurred,
with respect to a Participant, if the Participant is part of a purchasing group
which consummates the Change in Control transaction. A Participant shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Participant is an equity participant in the purchasing company or group
(except for: (i) passive ownership of less than three percent (3%) of the stock
of the purchasing company; or (ii) ownership of equity participant in the
purchasing company or group which is otherwise not significant, as determined
prior to the Change in Control by a majority of the non-employee continuing
Directors).
      Notwithstanding the foregoing, a Change in Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership,
directly or indirectly, in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.


2.6  Code

      “Code” means the Internal Revenue Code of 1986, as amended.


2.7  Committee

      “Committee” means the Compensation Committee of the Board of Directors and
shall be comprised entirely of Directors who are considered “outside directors”
under Section 162(m) of the Code.


2.8  Company

      “Company” means Steelcase Inc., including all consolidated subsidiaries,
unconsolidated or consolidated partnerships and joint ventures of Steelcase Inc.
and in the case of determining whether a Change in Control has occurred, the
Company shall mean Steelcase Inc.


2.9  Covered Employee

      “Covered Employee” shall have the meaning ascribed to such term in
Section 162(m)(3) of the Code.

3



--------------------------------------------------------------------------------



 

2.10  Director

      “Director” means any individual who is a member of the Board.


2.11  Exchange Act

      “Exchange Act” means the Securities and Exchange Act of 1934, as amended
from time to time, or any successor act thereto.


2.12  EVA

      “EVA” refers to Economic Value Added and means, with respect to the entity
for which EVA is being determined for a Fiscal Year, the net income of that
entity less a capital charge representing the economic cost of a reasonable
return on net assets applied in the business of the entity during the Fiscal
Year and plus an acquisition allowance and plus or minus an accounting
adjustment. EVA shall be determined on the basis of rules, definitions, and
accounting principles adopted by the Committee and modified from time to time by
the Committee, as deemed necessary and reasonable in the sole discretion of the
Committee. EVA for an entity for a Fiscal Year shall be based upon the financial
statements of the entity for the Fiscal Year as finally determined.


2.13  Employee

      “Employee” means any individual in the employ of the Company. Independent
contractors, leased Employees, and self-employed individuals are not included.


2.14  Fiscal Year

      “Fiscal Year” means the financial reporting and taxable year of Steelcase
Inc.


2.15  Initial Holder

      “Initial Holder” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company.


2.16  Normal Retirement Date

      “Normal Retirement Date” means the date the Participant attains age 65, or
if earlier, the date the sum of the Participant’s age and years of continuous
service equals or exceeds 80 (as determined for purposes of other benefit plans
maintained by Steelcase Inc.).


2.17  Participant

      “Participant” means an Employee designated to participate in this Plan for
a Plan Year pursuant to Section 4.


2.18  Performance Based Exception

      “Performance Based Exception” means the performance based exception from
the tax deductibility limitations in Code Section 162(m).


2.19  Permitted Transferee

      “Permitted Transferee” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company and include a Permitted
Trustee solely in its capacity as a trustee of a Permitted Trust.

4



--------------------------------------------------------------------------------



 

2.20  Permitted Trust

      “Permitted Trust” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company.


2.21  Permitted Trustee

      “Permitted Trustee” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company.


2.22  Person

      “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


2.23  Plan Year

      “Plan Year” means the Fiscal Year of the Company, as in effect at the
time, or such other twelve month period as the Committee shall establish.


2.24  Retirement

      “Retirement” means termination of employment on or after the Participant’s
Normal Retirement Date.


2.25  Surviving Spouse

      “Surviving Spouse” means the husband or wife of the Participant at the
time of the Participant’s death who survives the Participant. If the Participant
and spouse die under circumstances that make the order of their deaths
uncertain, it shall be presumed for purposes of this Plan that the Participant
survived the spouse.


2.26  Total Disability

      “Total Disability” or “Disability” means a physical or mental condition
which totally and presumably permanently prevents an individual from performing
the duties of his or her employment. The determination of Total Disability shall
be made by the Committee through procedures established for that purpose and on
the basis of reasonable medical examinations. The cost of any medical
examination shall be an expense of administration of the Plan.
SECTION 3
ADMINISTRATION OF PLAN


3.1  Administration of Plan by Committee

      The Plan shall be administered by the Committee. The Committee shall have
full discretionary authority in the operation and administration of the Plan.
The Committee shall act by vote or consent of a majority of its members. To the
extent necessary or appropriate, the Committee will adopt rules, policies, and
forms for the administration, interpretation, and implementation of the Plan.
The Committee may delegate administrative authority and responsibility from time
to time to and among other committees approved by the Committee and individual
Employees of the Company, but all

5



--------------------------------------------------------------------------------



 

actions taken pursuant to delegated authority and responsibility shall be
subject to review and change by the Committee. With respect to awards that are
intended to meet the Performance Based Exception and that are made to a
Participant who is expected to be a Covered Employee, such delegation shall not
include any authority or responsibility which would cause the Participant’s
award to fail the Performance Based Exception. All decisions, determinations,
and interpretations of the Plan by the Committee shall be final and binding on
all parties.
      A member of the Committee or individual or group to whom authority is
delegated shall not participate in and shall not be counted as a member,
individual or group with respect to any action of the Committee directly
affecting only that member, individual or group.


3.2  Responsibility; Indemnification

      A member of the Committee or any other individual or group to whom
authority is delegated shall not be personally responsible or liable for any act
or omission in connection with performance of powers or duties or the exercise
of discretion or judgment in the administration and implementation of the Plan.
The Company shall hold harmless and indemnify each member of the Committee, and
any other individual or group exercising delegated authority or responsibility
with respect to the Plan, from any and all liabilities and costs arising from
any act or omission related to the performance of duties or the exercise of
discretion and judgment with respect to the Plan.
SECTION 4
ELIGIBILITY


4.1  Participation

      An Employee who (a) is not a Covered Employee or (b) does not directly
report to the chief executive officer of the Company (the “CEO”), shall be a
Participant in the Plan for a Plan Year upon designation as a Participant for
that year by the CEO or the Committee. When deemed appropriate by the CEO or the
Committee, the CEO or the Committee may designate an effective date for the
commencement of participation by an Employee who is not a Covered Employee or an
Employee who does not directly report to the CEO that is subsequent to the first
day of the Plan Year.
      A Covered Employee or an Employee who directly reports to the CEO shall be
a Participant in the Plan for a Plan Year upon designation as a Participant for
that year by the Committee. When deemed appropriate by the Committee, the
Committee may designate an effective date for the commencement of participation
by a Covered Employee or an Employee who directly reports to the CEO that is
subsequent to the first day of the Plan Year.
      Designated Participants shall be notified in writing and provided a
written summary and explanation of the Plan.


4.2  Continuing Participation

      Designation as a Participant for a Plan Year will continue in effect for
each succeeding Plan Year until participation is terminated by the CEO or the
Committee. The CEO or the Committee may terminate participation by an Employee
at any time with or without cause.

6



--------------------------------------------------------------------------------



 

SECTION 5
MEASUREMENT OF COMPANY PERFORMANCE


5.1  EVA Performance

      For purposes of the Plan, financial performance of the Company or any
subdivision of the Company shall be measured by EVA. In general, the Plan shall
be administered so that the incentive compensation provided to a Participant
under the Plan for each Plan Year is based on absolute EVA performance, improved
EVA performance relative to prior EVA performance, or a combination of these
criteria.


5.2  Determination of EVA

      EVA shall be determined for each Fiscal Year by the Committee. EVA
generally shall be determined by application of accounting principles
consistently applied from year to year. Nevertheless, the Committee shall have
full authority and discretion to modify the accounting principles and components
applied in the determination of EVA from time to time as the Committee deems
necessary or appropriate. References to EVA for a Plan Year mean EVA for the
Fiscal Year ending closest in time to the last day of the Plan Year.
      For most Participants, EVA and EVA performance shall be the EVA and EVA
performance determined for the Company. Nevertheless, the Committee may
determine that EVA and EVA performance applicable to one or more Participants
for a Plan Year shall be determined with respect to a business unit comprising
less than all of Steelcase Inc., or may be based upon a weighted average of the
separate EVA or EVA performance of more than one business unit chosen by the
Committee from among Steelcase Inc. and subsidiaries, divisions, and other
subdivisions of Steelcase Inc. If weighted averaging is applied, the Committee
will determine the weighting percentages applicable for each relevant
classification of Participants for the Plan Year, and the percentages will be
published at the time of publication of EVA performance targets and target
incentive percentages.


5.3  EVA and/or EVA Growth Target

      The EVA and/or EVA growth performance targets for each Plan Year shall be
determined by the Committee and published to Participants. Notwithstanding the
preceding sentence, with respect to awards designed to qualify for the
Performance Based Exception, the EVA and/or EVA growth performance targets shall
be established at a time (a) prior to ninety (90) days after the commencement of
the Plan Year and (b) when the achievement of the performance targets are
substantially uncertain.


5.4  Leverage Factor

      Leverage factors also shall be determined by the Committee and announced
to Participants for each Plan Year. Notwithstanding the preceding sentence, with
respect to awards designed to qualify for the Performance Based Exception, the
leverage factors shall be established at a time (a) prior to ninety (90) days
after the commencement of the Plan Year and (b) when the achievement of the
performance targets are substantially uncertain. The leverage factors are
(i) the amount of EVA performance above or below EVA growth performance targets
for the Plan Year that will cause each Participant’s incentive compensation for
the Plan Year to be double the participant’s target incentive compensation for
the plan year, if positive, or to be zero for the Plan Year, if negative and
(ii) the absolute leverage factor. The leverage factors for a Plan Year may be
the same or different.


5.5  Adjustments

      Adjustments to EVA and EVA targets may be made when deemed appropriate by
the Committee pursuant to Section 9; provided, however, with respect to awards
designed to qualify for Performance

7



--------------------------------------------------------------------------------



 

Based Exception, EVA and EVA targets may not be adjusted after the Committee has
approved them for a Plan Year in a manner that would cause an increase in the
amount of resulting incentive compensation. Nevertheless, the Committee shall
have the authority to make appropriate adjustments to EVA and EVA targets to
reflect the impact of the following extraordinary items not reflected in such
goals: (a) any profit or loss attributable to acquisitions or dispositions of
stock or assets, (b) any changes in accounting standards that may be required or
permitted by the Financial Accounting Standards Board or adopted by the Company
after the goal is established, (c) all items of gain, loss or expense for the
year related to restructuring charges for the Company, (d) all items of gain,
loss or expense for the year determined to be extraordinary or unusual in nature
of infrequent in occurrence or related to the disposal of a segment of a
business, (e) all items of gain, loss or expense for the year related to
discontinued operations that do not qualify as a segment of a business as
defined in APB Opinion No. 30 and S.F.AS No. 144, and (f) such other items as
may be prescribed by Section 162(m) of the Code and the Treasury Regulations
thereunder as may be in effect from time to time, and any amendments, revisions
or successor provisions and any changes thereto.
SECTION 6
INCENTIVE COMPENSATION TARGETS


6.1  Target Incentive Compensation

      The target annual and long-term incentive compensation for each
Participant for each Plan Year shall be an amount that is a percentage of the
Participant’s base pay for the Plan Year.


6.2  Annual and Long-Term Percentages

      Separate annual and long-term target incentive compensation percentages
shall be determined for each Participant for each Plan Year; provided, however,
that the Committee may determine that some Participants will be eligible only
for annual incentive compensation or only long-term incentive compensation for a
Plan Year. The annual and long-term target incentive compensation percentages
shall be determined by the Committee and published to Participants for the Plan
Year.


6.3  Maximum Award



  (a)  The maximum amount that may be paid to any Employee as annual incentive
compensation with respect to any Plan Year shall be $3 million.     (b)  The
maximum amount of long-term incentive compensation that may be awarded in any
Plan Year to any Employee, determined without regard to when such compensation
is paid to the Employee, shall be $4 million (including the value of any portion
of such award that is not payable in cash, with such value determined by the
Committee in its discretion).

SECTION 7
DETERMINATION AND PAYMENT OF INCENTIVE AMOUNTS


7.1  Final Plan Year EVA

      EVA and EVA performance, including any necessary or appropriate
adjustments required or permitted hereunder, shall be determined as soon as
administratively feasible following the availability of final financial results
for the Plan Year. The Committee shall certify, in writing, the attainment of
year end EVA results and the associated bonus multiple with respect to any award
designed to qualify for the Performance Based Exception.

8



--------------------------------------------------------------------------------



 

7.2  Determination of Incentive Compensation

      Under rules established by the Committee, the incentive compensation for
each Participant for each Plan Year shall be calculated by the following steps:


  (a)  Bonus Multiple. The bonus multiple shall be calculated based on (i) the
actual level of EVA performance and (ii) growth of EVA for a Plan Year. The
Committee shall determine the relative weight of each component to derive the
bonus multiple.     (b)  Incentive Compensation. Annual and long-term incentive
compensation for each Participant for the Plan Year shall be the result obtained
by multiplying the Participant’s individual target annual or long-term incentive
percentage for the Plan Year by the applicable bonus multiple for the Plan Year
and then multiplying the resulting percentage by the Participant’s base pay for
the Plan Year to determine the dollar amount of the Participant’s incentive
compensation. If a Participant’s base pay changes during a Plan Year,
proportionate annual and long-term incentive compensation shall be calculated,
under the rules established by the Committee, for each period of the Plan Year
that each level of base pay was in effect. The proportionate incentive
compensation for each level of base pay shall be calculated by annualizing that
level of base pay, multiplying by the applicable annual or long-term target
incentive percentage for that level of base pay and the bonus multiple, and then
multiplying the resulting amount by a fraction, the numerator of which is the
number of days during the Plan Year that the level of base pay was in effect and
the denominator of which is the number of days in the Plan Year.     (c) 
Maximum. Notwithstanding the foregoing and subject to Section 6.3, the Committee
may determine the maximum amount of annual and long-term incentive compensation
for each Participant in a Plan Year.



7.3  Payment of Incentive Amounts



  (a)  Annual Component. The dollar amount of the annual incentive compensation
for a Plan Year shall be paid to the participant as soon as feasible following
the completion of the incentive compensation calculations for the Plan Year;
provided, however, that no amount shall be paid with respect to any award
designed to qualify for the Performance Based Exception until the Committee has
certified the EVA and attainment of EVA performance targets with respect to such
award in accordance with Section 7.1.     (b)  Long-Term Component. The amount
of the long-term incentive compensation for a Plan Year that is payable to the
Participant in cash shall be paid to the Participant, subject to the adjustments
provided herein, in three annual installments. The first installment for a
Participant shall be paid after the end of the Participant’s second Plan Year of
participation in the Plan. The long-term incentive amounts payable to the
Participant shall be credited contingently to a long-term incentive compensation
recordkeeping account maintained for each Participant; provided, however, that
no amount with respect to an award designed to qualify for the Performance Based
Exception may be credited to a Participant’s account until the Committee has
certified the EVA and attainment of EVA performance targets with respect to such
Participant in accordance with Section 7.1. The account shall be credited at the
end of each succeeding Plan Year with any long-term incentive dollar amount
earned by the Participant. Within the account, a separate record or sub-account
shall be maintained for each Plan Year for which long-term incentive
compensation is credited.     (c)  In addition to any applicable long-term
incentive dollar amount, at the end of the second Plan Year of participation and
each subsequent Plan Year, each sub-account within the Participant’s account
shall be adjusted by a hypothetical earnings credit or debit. The adjustment
shall be equal to the percentage of positive or negative change, if any, in the
shareholder’s equity in the Company, before payment of any dividends, for the
Fiscal Year

9



--------------------------------------------------------------------------------



 

  ending closest in time to the last day of the Plan Year except as adjusted in
accordance with Section 5.5.

      The separate sub-account for each Plan Year for which long-term incentive
compensation is credited shall be independently adjusted by any applicable
earnings credits or debits and paid as follows:


  (i)  The sub-account shall be established for and as of the end of the Plan
Year; and



  (ii)  As of the end of the second Plan Year (the Plan Year following the Plan
Year for which the sub-account was established), the amount in the sub-account
shall be divided into three equal parts and each of such parts shall be adjusted
by any applicable earnings credit or debit for the second Plan Year; and



  (iii)  As soon as feasible following the end of the second Plan Year, one of
the three parts of the sub-accounts be paid to the Participant; and     (iv)  As
of the end of the third Plan Year, the two remaining parts of the sub-account
shall be adjusted by any applicable earnings credit or debit for the third Plan
Year; and



  (v)  As soon as feasible following the end of the third Plan Year, one of the
two remaining parts shall be paid to the Participant; and



  (vi)  As of the end of the fourth Plan Year, the amount remaining in the
sub-account shall be adjusted for any earnings credit or debit for the fourth
Plan Year and the resulting amount shall be paid to the Participant as soon as
feasible following the end of the fourth Plan Year.

      Pursuant to the foregoing each Participant may be receiving payments from
as many as three different sub-accounts following the end of a Plan Year.
      The dollar amount of long-term compensation credited to a Participant for
each Plan Year shall be entirely contingent and shall be unconditionally earned
only when actually paid. In the event a Participant ceases to be a Participant
but continues to be an Employee, adjustments for any earnings credits or debits
and payments from the Participant’s long-term compensation account shall
continue until the account is exhausted or until terminated under Section 7.4.
      The Committee in its discretion may determine that any portion or all of
the long-term incentive compensation that is payable to a Participant shall be
paid in property other than cash (including without limitation stock options
granted under the Company’s Incentive Compensation Plan). Any portion of the
long-term incentive compensation that is payable to a Participant in property
other than cash shall be paid on such terms and conditions as determined by the
Committee.


7.4  Partial Year Participation, Employment Changes and Forfeitures



  (a)  Partial Year Participation. If an Employee is designated to become a
Participant in a Plan Year as of a date other than the first day of the Plan
Year, the Participant’s incentive award compensation for the Plan Year shall be
determined, under rules established and maintained by the Committee for this
purpose from time to time, on the basis of the Participant’s time of
participation during the Plan Year.     (b)  Employment Changes. Target
incentive percentages and incentive awards for a Participant for a Plan Year
will be prorated under rules established and maintained by the Committee for
this purpose from time to time, in the event of any change in compensation or
employment status or location, or any other change that would effect the
determination for the Plan Year, in proportion to the duration of each
applicable factor during the Plan Year. The balance in the Participant’s
long-term compensation account as of the end of the Plan Year shall not be
modified by reason of any change in any applicable factor in a subsequent Plan
Year.

10



--------------------------------------------------------------------------------



 

  (c)  Retirement, Death or Disability. If a Participant’s employment terminates
during a Plan Year by reason of Retirement, death, or Total Disability, (i) the
annual component of the Participant’s incentive compensation dollar amount for
the Plan Year, if any, shall be prorated, and (ii) the long-term component of
the Participant’s incentive compensation dollar amount for the Plan Year, if
any, shall be prorated, under rules established and maintained by the Committee
for such purpose, based on the Participant’s time of active employment as a
Participant during the Plan Year. The balance in the Participant’s long-term
incentive compensation account as of the end of the Plan Year, after appropriate
crediting or debiting for the Plan Year, shall be paid to the Participant or the
Participant’s beneficiary at the time long-term incentive compensation payments
are made under the Plan for each Plan Year until the account is exhausted.
Notwithstanding the preceding sentence, the Committee may determine to
accelerate the payment of long-term incentive compensation amounts credited to
the Participant or Beneficiary at the time and in the manner determined in the
sole and absolute discretion of the Committee; provided, that such action would
not cause any payment to result in deferred compensation that is subject to the
additional tax under Section 409A of the Code.     (d)  Other Termination of
Employment. Except as otherwise provided in this subsection (d) or pursuant to
subsection (e), upon termination of a Participant’s employment during a Plan
Year for any reason other than Retirement, death, or Total Disability, the
Participant shall not be entitled to the payment of incentive compensation for
the Plan Year and the balance in the Participant’s long-term incentive
compensation account shall be forfeited. Notwithstanding the preceding sentence,
the Committee shall have full discretion to determine that any or all of the
following: payment of a prorated annual component, crediting of the
Participant’s long-term incentive compensation account, or payments from the
long-term account until exhausted, may be made when termination of the
Participant’s employment results from job elimination, reduction in work force
or other similar company initiative, or is encouraged or induced by incentives
offered by the Company; provided, that such actions would not cause any payment
to result in deferred compensation that is subject to the additional tax under
Section 409A of the Code.     (e)  Competition. A Participant shall not be
entitled to the payment of incentive compensation for the Plan Year and the
balance in the Participant’s long-term incentive compensation account shall be
forfeited in the event the Participant directly or indirectly engages in
Competition with Steelcase Inc. Competition means directly or indirectly
engaging in competition with the Company or any subdivision, subsidiary, or
affiliate of the Company (collectively, the “Company Group”) at any time during
employment with the Company Group or during the three (3) year period following
termination of employment with the Company Group, without prior approval of the
Committee. A Plan Participant engages in competition if that person participates
directly or indirectly in the manufacture, design or distribution of any
products of the same type as those of the Company Group, including, but not
limited to, office furniture, office systems or architectural products, or the
providing of any related services, for or on behalf of any person or entity
other than the Company and its authorized dealers, at any location within or
without the United States of America. It is intended that this definition shall
be enforced to the fullest extent permitted by law. If any part of this
definition shall be construed to be invalid or unenforceable, in whole or in
part, then such definition shall be construed in a manner so as to permit its
enforceability to the fullest extent permitted by law.



  (f)  Committee Discretion. Pursuant to the powers conferred in Section 9, the
Committee may make other rules and exceptions applicable to participation and
employment changes.



  (g)  Section 409A. Notwithstanding anything to the contrary in this Plan,
payments made in connection with a termination of employment to a Participant
(other than by reason of death or Total Disability) who is deemed to be a
“specified employee” under Section 409A(a)(2)(B)

11



--------------------------------------------------------------------------------



 

  of the Code, that would have been made at any time during the six-month period
immediately following such termination of employment, shall not be made prior to
the expiration of such six-month period.



7.5  Reports

      From time to time during each Plan Year and as of the end of each Plan
Year, the Committee shall provide to each Participant information concerning
current and cumulative EVA performance, credits and debits in the account and
the balance in the Participant’s long-term incentive compensation account.
SECTION 8
CHANGE IN CONTROL


8.1  Annual Component

      Upon a Change in Control, the annual component of the Participant’s
incentive compensation dollar amount for the Plan Year, if any, shall be
prorated at target, based on the Participant’s time of active employment as a
Participant during the Plan Year through the date of the Change in Control. The
prorated bonus shall be paid as a single lump sum payment to the Participant as
soon as reasonably practicable following the date of the Change in Control.


8.2  Long-Term Component



  (a)  Upon a Change in Control, the long-term component of the Participant’s
incentive compensation for the Plan Year, if any, shall be prorated at target,
based on the Participant’s time of active employment as a Participant during the
Plan Year through the date of the Change in Control. The prorated bonus shall be
paid as a single lump sum payment to the Participant as soon as reasonably
practicable following the date of the Change in Control.     (b)  Upon a Change
in Control, the balance in the Participant’s long-term incentive compensation
account as of the date of the Change in Control, after appropriate crediting or
debiting for such period, shall be fully paid to the Participant on an
accelerated basis as a single lump sum payment as soon as reasonably practicable
following the date of the Change in Control; provided, however, in the event
such payment would be made during 2007, such; payment shall instead be made as
soon as reasonably practicable after January 2, 2008.



8.3  Section 409A

      Payments made under this Article 8 shall be made only to the extent that
actions taken under this Article 8 would not cause any payment to result in
deferred compensation that is subject to the additional tax under Section 409A
of the Code.
SECTION 9
COMMITTEE DISCRETION
      The Committee shall exercise all of its power and duties as the Committee
deems appropriate in its sole and absolute discretion. All decisions of the
Committee shall be final and binding on all Participants and their respective
heirs and representatives. In the event it is determined, in the judgment and
discretion of the Committee, that any factor applicable in the ultimate
determination of incentive compensation under the Plan for a Plan Year is not
appropriate with respect to one or more Participants due to unusual events,
unforeseen circumstances, or other factors deemed material and relevant, the
applicable factor or the amount of the resulting incentive compensation may be
adjusted

12



--------------------------------------------------------------------------------



 

or modified in any manner deemed appropriate by the Committee; provided,
however, that with respect to awards designed to qualify for the Performance
Based Exception, no applicable factor may be adjusted in a manner that would
cause an increase in the amount of resulting incentive compensation and the
resulting incentive compensation may not be increased.
SECTION 10
AMENDMENT AND TERMINATION


10.1  Amendment

      The Plan may be amended in any manner at any time by action of the Board
of Directors or the Committee. No amendment shall reduce the amounts credited to
the long-term incentive compensation accounts of Plan Participants as of the end
of the Plan Year preceding the later of the effective date of the amendment or
the date the amendment is adopted.


10.2  Termination

      The Plan may be suspended at any time by action of the Committee, pending
the next meeting of the Board of Directors of Steelcase Inc. Any suspension may
be approved and ratified and the Plan may be terminated at any time by action of
the Board of Directors. Neither a suspension nor termination of the Plan shall
reduce or eliminate amounts credited in the long-term incentive compensation
accounts of Participants as of the end of the Plan Year preceding the later of
the effective date of the suspension or termination or the date of the action to
suspend or terminate.
SECTION 11
GENERAL PROVISIONS


11.1  Benefits Not Guaranteed

      Neither the establishment and maintenance of the Plan nor participation in
the Plan shall provide any guarantee or other assurance that incentive
compensation will be payable under the Plan. The success of Steelcase Inc. and
its subdivisions and affiliates, as determined hereunder, and adjusted as
provided herein, and application of the administrative rules and determinations
by the Committee shall determine the extent to which Participants are entitled
to receive incentive compensation payments and credits hereunder.


11.2  Clawback

      If the Company’s financial results are materially restated, the Committee
may review the circumstances surrounding the restatement and determine whether
and which Participants will be required to forfeit the right to receive any
future payments under Section 7 of the Plan and/or repay any prior payments
determined by the Committee to have been inappropriately received by the
Participant. If the Company’s financial results are restated due to fraud, any
Participant who the Committee determines participated in or is responsible for
the fraud causing the need for the restatement forfeits the right to receive any
future payments under Section 7 of the Plan and must repay any amounts paid in
excess of the amounts that would have been paid based on the restated financial
results. Any repayments required under this Section 11.2 must be made by the
Participant within ten (10) days following written demand from the Company. This
Section 11.2 applies only to Participants in the Plan who also participate in
the Steelcase Inc. Executive Severance Plan.

13



--------------------------------------------------------------------------------



 

11.3  No Right to Participate

      Nothing in this Plan shall be deemed or interpreted to provide a
Participant or any non-participating Employee with any contractual right to
participate in or receive benefits of the Plan. No designation of an Employee as
a Participant for all or any part of a Plan Year shall create a right to
incentive compensation or other benefits of the Plan for any other Plan Year.


11.4  No Employment Right

      Participation in this Plan shall not be construed as constituting a
commitment, guarantee, agreement, or understanding of any kind that the Company
or any subdivision of the Company will continue to employ an individual, and
this Plan shall not be construed or applied as any type of employment contract
or obligation. Nothing herein shall abridge or diminish the rights of the
Company or the employing subdivision of the Company to determine the terms and
conditions of employment of any Participant or other employee or to terminate
the employment of any Participant or other Employee with or without cause at any
time.


11.5  No Assignment or Transfer

      Neither a participant nor any beneficiary or other representative of a
Participant shall have any right to assign, transfer, attach, or hypothecate any
incentive compensation amount or credit, potential payment, or right to future
payments of any incentive compensation amount or credit, or any other benefit
provided under this Plan. Payment of any amount due or to become due under this
Plan shall not be subject to the claims of creditors of the Participant or to
execution by attachment or garnishment or any other legal or equitable
proceeding or process.


11.6  Withholding and Payroll Taxes

      The Company shall deduct from any payment made under this Plan all amounts
required by federal, state, and local tax laws to be withheld and shall subject
any payments made under the Plan to all applicable payroll taxes and
assessments.
11.7 Incompetent Payee
      If the Committee determined that a person entitled to a payment hereunder
is incompetent, it may cause benefits to be paid to another person for the use
or benefit of the Participant or the Participant’s beneficiary at the time or
times otherwise payable hereunder, in total discharge of the Plan’s obligations
to the Participant or beneficiary.


11.8  Section 409A

      It is intended that the Plan and awards issued hereunder will comply with
Section 409A of the Code (and any regulations and guidelines issued thereunder)
to the extent the awards are subject thereto, and the Plan and such awards shall
be interpreted on a basis consistent with such intent. The Plan and any award
agreements issued thereunder may be amended in any respect deemed by the Board
or the Committee to be necessary in order to preserve compliance with
Section 409A of the Code.


11.9  Governing Law

      The provisions of the Plan shall be construed and governed under the laws
of the State of Michigan.


11.10  Construction

      The singular includes the plural, and the plural includes the singular,
and terms connoting gender include both the masculine and feminine, unless the
context clearly indicates the contrary. Capitalized

14



--------------------------------------------------------------------------------



 

terms, except those at the beginning of a sentence or part of a heading, have
the meaning defined in the Plan.
SECTION 12
EXECUTION
      IN WITNESS WHEREOF, Steelcase Inc. has caused this Plan, captioned
“Steelcase Inc. Management Incentive Plan,” as amended and restated effective as
of February 24, 2007, to be executed by its duly authorized officer this 30th
day of April, 2007.


  STEELCASE INC.



  By:  /s/ Nancy W. Hickey

 
 



  Its:  Senior Vice President,

  Chief Administrative Officer and Secretary

15